Case 1:17-cr-00101-LEK Document 1033 Filed 06/08/20 Page 1 of 2   PageID #: 12274




     LARS ROBERT ISAACSON
     Hawaii Bar #5314
     1100 Alakea Street, 20th Floor
     Honolulu, Hawai’i 96813
     Phone: 808-497-3811
     Fax: 866-616-2132
     Standby Attorney for Defendant ANTHONY T. WILLIAMS

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


     UNITED STATES OF                   CR. NO. 17-00101-LEK (01)
     AMERICA,
                                        DEFENDANT’S MOTION FOR
           Plaintiff,                   LEGAL MAIL TO BE
                                        PROVIDED TO HIM AND FOR
          v.                            HEARING;
                                        DECLARATION OF COUNSEL;
                                        EXHIBIT “A;” CERTIFICATE
     ANTHONY T. WILLIAMS,               OF SERVICE

           Defendant.


                DEFENDANT’S MOTION FOR LEGAL MAIL
               TO BE PROVIDED TO HIM AND FOR HEARING

     Comes now, the Defendant Anthony T. Williams, by and through

     his standby counsel, Lars Robert Isaacson, Esq., and hereby

     moves this court to enter an order that he be provided with his

     legal mail, currently being withheld from him while he is in the

     SHU of FDC Honolulu. Defendant Williams also requests this
Case 1:17-cr-00101-LEK Document 1033 Filed 06/08/20 Page 2 of 2   PageID #: 12275




     Court set a hearing on this matter at the earliest available date

     and time.


       Dated: June 8, 2020




                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
